Exhibit 10(a)

HARRIS CORPORATION

2005 EQUITY INCENTIVE PLAN

PERFORMANCE SHARE UNIT AWARD AGREEMENT

TERMS AND CONDITIONS

(AS OF JUNE 28, 2014)

1. Performance Share Unit Award – Terms and Conditions. Under and subject to the
provisions of the Harris Corporation 2005 Equity Incentive Plan (As Amended and
Restated Effective August 27, 2010, and as may be further amended from time to
time, the “Plan”) and upon the terms and conditions set forth herein (these
“Terms and Conditions”), Harris Corporation (the “Corporation”) has granted to
the employee receiving these Terms and Conditions (the “Employee”) a Performance
Share Unit Award (the “Award”) of such number of performance share units as set
forth in the Award Notice (as defined below) from the Corporation to the
Employee (such units, as may be adjusted in accordance with Sections 1(c), 1(d),
1(e) and 3 of these Terms and Conditions, the “Performance Units”). At all
times, each Performance Unit shall be equal in value to one share of common
stock, $1.00 par value per share (the “Common Stock”), of the Corporation (a
“Share”). Such Award is subject to the following Terms and Conditions (these
Terms and Conditions, together with the Corporation’s letter or notice to the
Employee specifying the number of Performance Units subject to the Award, the
Performance Period, the form of payment of the Award and certain other terms
(the “Award Notice”) and the Statement of Performance Goals (as defined below)
related thereto, are referred to as the “Agreement”).

(a) Performance Period. For purposes of the Agreement, the “Performance Period”
shall be the Performance Period set forth and designated as such in the Award
Notice.

(b) Payout of Award. Provided the Award has not previously been forfeited, as
soon as administratively practicable following the expiration of the Performance
Period, but in no event later than the 15th day of the third month following the
expiration of the Performance Period, (i) if the Award Notice specifies that the
Performance Units are to be paid in Shares, the Corporation shall issue to the
Employee in a single payment the number of Shares underlying the Performance
Units to which the Employee is entitled pursuant hereto; or (ii) if the Award
Notice specifies that the Performance Units are to be paid in cash, the
Corporation shall pay to the Employee a single lump sum cash payment equal to
the Fair Market Value (as of the date of the expiration of the Performance
Period) of the number of Shares underlying the Performance Units to which the
Employee is entitled pursuant hereto. If the Award is to be paid in Shares, upon
payout the Corporation shall at its option, cause such Shares as to which the
Employee is entitled pursuant hereto: (i) to be released without restriction on
transfer by delivery to the custody of the Employee of a stock certificate in
the name of the Employee or his or her designee or (ii) to be credited without
restriction on transfer to an account for the benefit of the Employee or his or
her designee.

(c) Satisfaction of Performance Objectives. The payout of the Award shall be
contingent upon the attainment during the Performance Period of the performance
objectives set forth in the Statement of Performance Goals (however designated)
delivered or made available to the Employee at the time of the Award (the
“Statement of Performance Goals”). The payout

 

1



--------------------------------------------------------------------------------

of the Award shall be determined upon the expiration of the Performance Period
in accordance with the Statement of Performance Goals. The final determination
of the payout of the Award will be authorized by the Board, the Board Committee,
or its designee. Performance Units will be forfeited (A) if they are not earned
at the end of the Performance Period or (B) except as otherwise provided herein,
if the Employee ceases to be employed by the Corporation at any time prior to
the expiration of the Performance Period.

(d) Rights During Performance Period; Dividend Equivalents.

(i) During the Performance Period, the Employee shall not have any rights as a
shareholder with respect to the Shares underlying the Performance Units.

(ii) If, at any time during the Performance Period, the Corporation pays a
dividend or makes other distributions on the Common Stock, (A) if the Award
Notice specifies that the Performance Units are to be paid in Shares, then on or
about the date the Performance Units are paid in Shares and the Corporation
issues to the Employee the Shares underlying the Performance Units, the
Corporation shall pay to the Employee the dividends or other distributions paid
or payable during the Performance Period on the number of Shares underlying the
Performance Units to which the Employee is entitled, or (B) if the Award Notice
specifies that the Performance Units are to be paid in cash, then on or about
the date the Performance Units are paid in cash to the Employee, the Corporation
shall pay to the Employee the dividends or other distributions paid or payable
during the Performance Period on the number of Shares underlying the Performance
Units to which the Employee is entitled. No such dividends or other
distributions will be paid in respect of Performance Units that are forfeited or
cancelled. No interest shall be paid on any such dividends or distributions. If
any such dividend or other distribution is paid in securities of the Corporation
(including Shares), such dividend equivalents in respect of such securities
relating to the Performance Units shall be subject to the same restrictions and
conditions as the Performance Units in respect of which such dividend
equivalents were paid, and shall be paid to the Employee in the manner and at
the time the Performance Units are paid.

(iii) If the number of outstanding shares of Common Stock is changed as a result
of a stock dividend, stock split or the like, without additional consideration
to the Corporation, the Performance Units subject to the Award shall be adjusted
to correspond to the change in the Corporation’s outstanding shares of Common
Stock. If the Award Notice specifies that the Performance Units are to be paid
in Shares, upon the expiration of the Performance Period and payout of the
Award, the Employee may exercise voting rights and shall be entitled to receive
dividends and other distributions with respect to the number of Shares to which
the Employee is entitled pursuant hereto.

(e) Adjustment to Award. The number of Performance Units subject to the Award is
based upon the assumption that the Employee shall continue to perform
substantially the same duties throughout the Performance Period, and such number
of Performance Units may be reduced or increased by the Board or the Board
Committee or its designee without formal amendment of the Agreement to reflect a
change in duties during the Performance Period.

2. Forfeiture; Termination of Employment. Except in the event of a Change in
Control covered in Section 5 herein or as otherwise provided in the Award
Notice, if the

 

2



--------------------------------------------------------------------------------

Employee ceases to be an employee of the Corporation prior to the expiration of
the first fiscal year of the Performance Period (“Minimum Vesting Period”), the
Award and all Performance Units subject to the Award and any right to payment of
Shares or cash in respect of the Award shall be immediately and automatically
forfeited upon such termination of employment. Except in the event of a Change
in Control covered in Section 5 herein or as otherwise provided in the Award
Notice, if the Employee ceases to be an employee of the Corporation following
satisfaction of the Minimum Vesting Period but prior to the expiration of the
Performance Period:

(a) for any reason other than (i) death, (ii) permanent disability (as
determined by the Corporation), or (iii) retirement after age 55 with ten or
more years of full-time service, all Performance Units subject to the Award
shall be immediately and automatically forfeited upon such termination of
employment; or

(b) due to (i) death or (ii) permanent disability (as determined by the
Corporation), the Employee’s heirs or beneficiaries or the Employee, as
applicable, shall be fully vested in, and entitled to receive a payment in
respect of, a pro-rata portion of the target number of Performance Units subject
to the Award, and the remaining payout and Performance Units subject to the
Award shall be immediately and automatically forfeited. Such pro-rata portion
shall be measured by a fraction, of which the numerator is the number of days of
the Performance Period during which the Employee’s employment continued, and the
denominator is the number of days of the Performance Period. The Performance
Period shall immediately expire with respect to such pro-rata portion that is
vested pursuant to the provisions of this Section 2(b), if any, and the payout
in respect of such pro-rata portion shall be made in the form specified in
Section 1(b) as soon as administratively practicable following such immediate
expiration of the Performance Period, but in no event later than sixty (60) days
following such immediate expiration of the Performance Period.

(c) due to retirement after age 55 with ten or more years of full-time service,
the Employee shall be eligible to receive a pro-rata portion of the payout in
respect of the Performance Units which would have been made to the Employee
under the Award at the end of the Performance Period determined in accordance
with the provisions of Section 1(c) hereof, and the remaining payout and
Performance Units subject to the Award shall be immediately and automatically
forfeited. Such pro-rata portion shall be measured by a fraction, of which the
numerator is the number of days of the Performance Period during which the
Employee’s employment continued, and the denominator is the number of days of
the Performance Period. The pro-rata portion of the payout in respect of the
Performance Units required to be paid under this Section 2(c) shall be paid to
the Employee in the form and at the time as specified in Section 1(b).

3. Transfer of Employment. If the Employee transfers employment from one
business unit of the Corporation or an Affiliate to another business unit or
Affiliate during a Performance Period, the Employee shall be eligible to receive
the number of Performance Units determined by the Board or the Board Committee
or its designee based upon such factors as the Board or the Board Committee or
its designee, as the case may be, in its sole discretion may deem appropriate.

 

3



--------------------------------------------------------------------------------

4. Prohibition Against Transfer. Until the expiration of the Performance Period
and payout of the Award, the Award, the Performance Units subject to the Award,
any interest in the Shares (in the case of a payout to be made in Shares as
specified in the Award Notice) or cash to be paid, as applicable, related
thereto, and the rights granted under these Terms and Conditions and the
Agreement are not transferable except by will or by the laws of descent and
distribution in the event of the Employee’s death. Without limiting the
generality of the foregoing, except as aforesaid, until the expiration of the
Performance Period and payout of the Award, the Award, the Performance Units
subject to the Award, any interest in the Shares (in the case of a payout to be
made in Shares as specified in the Award Notice) or cash to be paid, as
applicable, related thereto, and the rights granted under these Terms and
Conditions and the Agreement may not be sold, exchanged, assigned, transferred,
pledged, hypothecated, encumbered or otherwise disposed of, shall not be
assignable by operation of law, and shall not be subject to execution,
attachment, charge, alienation or similar process. Any attempt to effect any of
the foregoing shall be null and void and without effect.

5. Change in Control. (a) Upon a Change in Control, the performance objectives
shall be conclusively deemed to have been attained immediately upon the
occurrence of such a Change in Control. The payout of the Performance Units
shall be paid to the Employee at the end of the Performance Period; provided,
however, that, following such Change in Control but prior to the end of the
Performance Period: (i) in the event of the Employee’s death, termination due to
permanent disability (as determined by the Corporation), retirement after age 55
with ten or more years of full-time service, or involuntary termination of
employment of the Employee by the Corporation other than for Cause, the payout
of the Performance Units shall be vested immediately and paid in Shares or in a
single cash lump sum as specified in the Award Notice as soon as
administratively practicable but no later than the end of the calendar year in
which the vesting event occurs; (ii) in the event of the Employee’s resignation
or termination for Cause, the payout of the Award shall be forfeited; and
(iii) in the event of a “change in the Corporation’s capital structure,” the
payout of the Performance Units shall be vested immediately and if (A) the Award
Notice specifies that the Performance Units are to be paid in Shares, at the
election of the Employee, the payout of the Award shall be paid in Shares
without restriction on transfer or shall be converted and paid in cash or
(B) the Award Notice specifies that the Performance Units are to be paid in
cash, such Performance Units shall be paid in cash. The amount of any cash
payment made under this Section 5 will be an amount equal to the number of
Shares underlying the Performance Units subject to the Award multiplied by the
highest price per share paid in any transaction reported on the New York Stock
Exchange Composite Index: (A) during the sixty (60) day period preceding and
including the date of a “change in the Corporation’s capital structure;” or
(B) during the sixty (60) day period preceding and including the date of the
Change in Control. An Award in Shares or cash shall be paid as soon as
administratively practicable following a “change in the Corporation’s capital
structure,” but no later than the end of the calendar year in which the change
in the Corporation’s capital structure occurs.

 

(b) For purposes hereof, a “change in the Corporation’s capital structure” shall
be deemed to have occurred if:

 

(i) the Shares are no longer the only class of the Corporation’s Common Stock;

 

4



--------------------------------------------------------------------------------

(ii) the Shares cease to be, or are not readily, tradable on an established
securities market (in the United States) within the meaning of Section 409(l)(1)
of the Internal Revenue Code of 1986, as amended;

(iii) the Corporation issues warrants, convertible debt, or any other security
that is exercisable or convertible into Common Stock, except for rights granted
under the Plan; or

(iv) the ratio of total debt to total capitalization exceeds 45 percent. Total
debt is the total debt for borrowed money. Total capitalization is consolidated
total assets of the Corporation less consolidated total liabilities of the
Corporation.

(c) “Cause” shall mean (i) a material breach by the Employee of the duties and
responsibilities of the Employee (other than as a result of incapacity due to
physical or mental illness) which is (A) demonstrably willful, continued and
deliberate on the Employee’s part, (B) committed in bad faith or without
reasonable belief that such breach is in the best interests of the Corporation
and (C) not remedied within fifteen (15) days after receipt of written notice
from the Corporation which specifically identifies the manner in which such
breach has occurred or (ii) the Employee’s conviction of, or plea of nolo
contendere to, a felony involving willful misconduct which is materially and
demonstrably injurious to the Corporation. Any act, or failure to act, based
upon authority given pursuant to a resolution duly adopted by the Board or based
upon the advice of counsel for the Corporation shall be conclusively presumed to
be done, or omitted to be done, by the Employee in good faith and in the best
interests of the Corporation. Cause shall not exist unless and until the
Corporation has delivered to the Employee a copy of a resolution duly adopted by
three-quarters (3/4) of the entire Board at a meeting of the Board called and
held for such purpose (after thirty (30) days notice to the Employee and an
opportunity for the Employee, together with counsel, to be heard before the
Board), finding that in the good faith opinion of the Board an event set forth
in clauses (i) or (ii) has occurred and specifying the particulars thereof in
detail. The Corporation must notify the Employee of any event constituting Cause
within ninety (90) days following the Corporation’s knowledge of its existence
or such event shall not constitute Cause under these Terms and Conditions.

6. Protective Covenants. In consideration of, among other things, the grant of
the Award to the Employee, the Employee acknowledges and agrees, by acceptance
of the Award, to the following provisions:

(a) Non-Solicitation. During the Protective Covenant Period, the Employee shall
not, directly or indirectly, individually or on behalf of any other employer or
any other business, person or entity: (i) recruit, induce, Solicit or attempt to
recruit, induce or Solicit any Individual Employed by the Corporation to
terminate, abandon or otherwise leave or discontinue employment with the
Corporation; or (ii) hire or cause or assist any Individual Employed by the
Corporation to become employed by or provide services to any other business,
person or entity whether as an employee, consultant, contractor or otherwise.

(b) Customer or Potential Customer Non-Interference. During the Protective
Covenant Period, the Employee shall not, directly or indirectly, individually or
(i) on behalf of any other employer or any other business, person or entity,
entice, induce, Solicit or attempt or

 

5



--------------------------------------------------------------------------------

participate in enticing, inducing or Soliciting, any Customer or Potential
Customer of the Corporation to cease or reduce or refrain from doing business
with the Corporation; or (ii) on behalf of any Competitive Business, entice,
induce, Solicit or attempt or participate in enticing, inducing or Soliciting,
or accept or attempt or participate in accepting, business from any Customer or
Potential Customer of the Covered Unit(s).

(c) Non-Competition. During the Protective Covenant Period, the Employee shall
not, directly or indirectly, as an employee, independent contractor, consultant,
officer, director, principal, lender or investor engage or otherwise participate
in any activities with, or provide services to, a Competitive Business, without
the prior written consent of the Senior Vice President, Human Resources or other
designated executive officer of the Corporation (which consent shall be at such
officer’s discretion to give or withhold). Nothing in this Section 6(c) shall
preclude the Employee from owning up to 1% of the equity in any publicly traded
company.

(d) No Disparagement or Detrimental Comments. During the Employee’s employment
with the Corporation and thereafter, the Employee shall not, directly or
indirectly, make or publish, or cause to be made or published, any statement,
observation or opinion, whether verbal or written, that criticizes, disparages,
defames or otherwise impugns or reasonably may be interpreted to criticize,
disparage, defame or impugn, the character, integrity or reputation of the
Corporation or its products, goods, systems or services, or its current or
former directors, officers, employees, agents, successors or assigns. Nothing in
this Section 6(d) is intended or should be construed to prevent the Employee
from providing truthful testimony or information to any person or entity as
required by law or fiduciary duties or as may be necessary in the performance of
the Employee’s duties in connection with the Employee’s employment with the
Corporation.

(e) Confidentiality. During the Employee’s employment with the Corporation and
thereafter, the Employee shall not use or disclose, except on behalf of the
Corporation and pursuant to and in compliance with its direction and policies,
any Confidential Information of (i) the Corporation or (ii) any third party
received by the Corporation which the Corporation is obligated to keep
confidential. This Section 6(e) will apply in addition to, and not in derogation
of, any other confidentiality or non-disclosure agreement that may exist, now or
in the future, between the Employee and the Corporation.

(f) Consideration and Acknowledgment. The Employee acknowledges and agrees to
each of the following: (i) the Employee’s acceptance of the Award and
participation in the Plan is voluntary; (ii) the benefits and rights provided by
the Agreement and Plan are wholly discretionary and, although provided by the
Corporation, do not constitute regular or periodic payments; (iii) the benefits
and compensation provided under the Agreement are in addition to the benefits
and compensation that otherwise are or would be available to the Employee in
connection with the Employee’s employment with the Corporation and the grant of
the Award is expressly contingent upon the Employee’s agreement with the
Corporation contained in Sections 6 and 7; (iv) the scope and duration of the
restrictions in Section 6 are fair and reasonable; (v) if any provisions of
Sections 6(a), (b), (c), (d) or (e), or any part thereof, are held to be
unenforceable, the court making such determination shall have the power to
revise or modify such provision to make it enforceable to the maximum extent
permitted by applicable law and, in its revised or modified form, such provision
shall then be enforceable, and if the provision is not

 

6



--------------------------------------------------------------------------------

capable of being modified or revised so that it is enforceable, it shall be
excised from these Terms and Conditions without affecting the enforceability of
the remaining provisions; and (vi) the time period of the Employee’s obligations
under Sections 6(a), (b) and (c) shall be extended by a period equal to the
length of any breach of those obligations by the Employee, in addition to any
and all other remedies provided by these Terms and Conditions or otherwise
available to the Corporation at law or in equity.

 

(g) Definitions. For purposes of Section 6 of these Terms and Conditions, the
following definitions shall apply:

(1) “Competitive Business” means any business, person or entity that is engaged,
or planning or contemplating to engage within a period of twelve (12) months, in
any business activity that is competitive with the business and business
activities engaged in by the Covered Unit(s).

(2) “Confidential Information” means confidential, proprietary or trade secret
information, whether or not marked or otherwise designated as confidential,
whether in document, electronic or other form, and includes, but is not limited
to, information that is not publicly known regarding finances, business and
marketing plans, proposals, projections, forecasts, existing and prospective
customers, vendor identities, employees and compensation, drawings, manuals,
inventions, patent applications, process and fabrication information, research
plans and results, computer programs, databases, software flow charts,
specifications, technical data, scientific and technical information, test
results and market studies.

(3) “Corporation” means, and shall be deemed to include, the Corporation and any
Subsidiary.

(4) “Covered Unit(s)” means: (i) during the period of the Employee’s employment
with the Corporation, each business unit of the Corporation; and (ii) following
the Employment Termination Date, each business unit of the Corporation in or for
which the Employee was employed or to which the Employee provided services or
about which the Employee obtained or had access to Confidential Information, in
each case of this clause (ii) at any time within the twenty-four (24)-month
period prior to the Employment Termination Date. The Employee acknowledges and
agrees that if the Employee is or was employed at a segment level, the Employee
is providing or has provided services to and for, and has obtained and has or
had access to Confidential Information about, each business unit of such
segment; and if the Employee is or was employed at the corporate/headquarters
level, the Employee is providing or has provided services to and for, and has
obtained and has or had access to Confidential Information about, each business
unit of the Corporation.

(5) “Customer” means, with respect to the Corporation or the Covered Unit(s), as
the case may be, any business, person or entity who purchased any products,
goods, systems or services from the Corporation or such Covered Unit(s) at any
time during the preceding twenty-four (24) months (or, if after the Employment
Termination Date, the last twenty-four (24) months of the Employee’s employment
with the Corporation) and either with whom the Employee dealt in the course of
performing the Employee’s job duties for the Corporation or about whom the
Employee has or had Confidential Information.

 

7



--------------------------------------------------------------------------------

(6) “Employment Termination Date” means the date of termination of the
Employee’s employment with the Corporation, voluntarily or involuntarily, for
any reason, with or without cause.

(7) “Individual Employed by the Corporation” means any employee of the
Corporation with whom the Employee dealt in the course of performing the
Employee’s job duties at any time during the preceding twelve (12) months (or,
if after the Employment Termination Date, the last twelve (12) months of the
Employee’s employment with the Corporation).

(8) “Potential Customer” means, with respect to the Corporation or the Covered
Unit(s), as the case may be, any business, person or entity targeted during the
preceding twelve (12) months (or, if after the Employment Termination Date, the
last twelve (12) months of the Employee’s employment with the Corporation) as a
customer to purchase any products, goods, systems or services from the
Corporation or such Covered Unit(s) and (i) with whom the Employee had direct or
indirect contact, (ii) for whom the Employee participated in the development or
execution of the plan to sell products, goods, systems or services of the
Corporation or such Covered Unit(s), or (iii) about whom the Employee otherwise
has or had Confidential Information.

(9) “Protective Covenant Period” means the period of the Employee’s employment
with the Corporation and the twelve (12)-month period following the Employment
Termination Date.

(10) “Solicit” and “Soliciting” mean any direct or indirect communication of any
kind, regardless of who initiates it, that in any way invites, advises,
encourages or requests any person to take or refrain from taking any actions;
provided, for purposes of Section 6(a), the term “Solicit” excludes the
placement of general advertisements inviting applications for employment that
are not targeted to employees of the Corporation generally or any specific
employees of the Corporation.

7. Remedies for Breach of Section 6. (a) Forfeiture and Clawback. The Employee
agrees, by acceptance of the Award, that if the Employee breaches any provision
of Sections 6(a), (b), (c), (d) or (e), in addition to any and all other
remedies available to the Corporation, (i) the Award and all Performance Units
subject to the Award and any rights with respect to the Award and such
Performance Units shall upon written notice (which may be in electronic form)
immediately be forfeited and terminate and be cancelled; and (ii) the
Corporation shall have the right upon written notice (which may be in electronic
form) to reclaim and receive from the Employee all Shares and cash, as
applicable, issued or paid to the Employee in respect of the Performance Units,
or to the extent the Employee has transferred such Shares, the Fair Market Value
thereof (as of the date such Shares were transferred by the Employee) in cash
and any such return of Shares or payment of cash by the Employee which requires
action on the part of the Employee shall be made within five (5) business days
following receipt of written demand therefore.

(b) Additional Relief. The Employee agrees, by acceptance of the Award, that:
(i) the remedy provided for in Section 7(a) shall not be the exclusive remedy
available to the Corporation for a breach of the provisions of Sections 6(a),
(b), (c), (d) or (e) and shall not

 

8



--------------------------------------------------------------------------------

limit the Corporation from seeking damages or injunctive relief; and (ii) the
Corporation’s remedies at law may be inadequate to protect the Corporation
against any actual or threatened breach of the provisions of Sections 6(a), (b),
(c), (d) or (e), and therefore, without prejudice to any other rights and
remedies otherwise available to the Corporation at law or in equity (including,
but not limited to, the rights under Section 7(a)), in addition to and
cumulative with such rights, the Corporation shall be entitled to the granting
of injunctive relief in its favor and to specific performance without proof of
actual damages and without the requirement of posting of any bond or similar
security.

(c) Forum. The Employee agrees, by acceptance of the Award, that any judicial
action brought with respect to the provisions of Sections 6 or 7 of these Terms
and Conditions may be filed in the United States District Court for the Middle
District of Florida or in the Circuit Court of Brevard County, Florida and
hereby consents to the jurisdiction of such courts and waives any objection
he/she may now or hereafter have to such venue.

(d) Change in Control. If a Change in Control shall occur, the provisions of
Sections 6 and 7 shall immediately terminate and be of no further force and
effect.

8. Securities Law Requirements. If the Award Notice specifies that the
Performance Units are to be paid in Shares, the Corporation shall not be
required to issue Shares pursuant to the Award, to the extent required, unless
and until (a) such Shares have been duly listed upon each stock exchange on
which the Corporation’s stock is then registered; and (b) a registration
statement under the Securities Act of 1933 with respect to such Shares is then
effective.

9. Board Committee Administration. The Board Committee shall have authority,
subject to the express provisions of the Plan as in effect from time to time, to
construe these Terms and Conditions and the Agreement and the Plan, to
establish, amend and rescind rules and regulations relating to the Plan, and to
make all other determinations in the judgment of the Board Committee necessary
or desirable for the administration of the Plan. The Board Committee may correct
any defect or supply any omission or reconcile any inconsistency in these Terms
and Conditions and the Agreement in the manner and to the extent it shall deem
expedient to carry the Plan into effect, and it shall be the sole and final
judge of such expediency.

10. Adjustments. Unusual or non-recurring losses or charges which are separately
identified and quantified in the Corporation’s audited financial statements and
notes thereto including, but not limited to, extraordinary items, changes in tax
laws, changes in generally accepted accounting principles, impact of
discontinued operations, restructuring charges, or restatement of prior period
financial results, shall be excluded from the calculation of performance results
for purposes of the Plan. However, the Board Committee can choose to include any
or all such unusual or non-recurring items as long as inclusion of each such
item causes the Award to be reduced.

11. Impact of Restatement of Financial Statements upon Awards. If any of the
Corporation’s financial statements are restated, as a result of errors,
omissions, or fraud, the Board Committee may (in its sole discretion, but acting
in good faith) direct that the Corporation recover all or a portion of any Award
or payment made to the Employee with respect to any fiscal year of the
Corporation the financial results of which are negatively affected by such
restatement. The amount to be recovered shall be the amount by which the
affected Award or

 

9



--------------------------------------------------------------------------------

payment exceeded the amount that would have been payable had the financial
statements been initially filed as restated, or any greater or lesser amount
(including, but not limited to, the entire Award) that the Board Committee shall
determine. The Board Committee shall determine whether the Corporation shall
effect any such recovery: (a) by seeking repayment from the Employee; (b) by
reducing the amount that would otherwise be payable to the Employee under any
compensatory plan, program or arrangement maintained by the Corporation, a
Subsidiary or any of its Affiliates; (c) by withholding payment of future
increases in compensation (including the payment of any discretionary bonus
amount) or grants of compensatory awards that would otherwise have been made in
accordance with the Corporation’s otherwise applicable compensation practices;
or (d) by any combination of the foregoing or otherwise (subject, in each of
subclause (b), (c) and (d), to applicable law, including without limitation,
Section 409A of the Code, and the terms and conditions of the applicable plan,
program or arrangement). This Section 11 shall be a non-exclusive remedy and
nothing in this Section 11 shall preclude the Corporation from pursuing any
other applicable remedies available to it, whether in addition to, or in lieu of
this Section 11.

12. Incorporation of Plan Provisions. These Terms and Conditions and the
Agreement are made pursuant to the Plan, the provisions of which are hereby
incorporated by reference. Capitalized terms not otherwise defined herein shall
have the meanings set forth for such terms in the Plan. In the event of a
conflict between the terms of these Terms and Conditions and the Agreement and
the Plan, the terms of the Plan shall govern.

13. Compliance with Section 409A of the Code. (a) The Agreement and the Plan are
intended to be exempt from the provisions of Section 409A of the Code to the
maximum extent permitted by applicable law. To the extent applicable, it is
intended that the Agreement and the Plan comply with the provisions of
Section 409A of the Code, so that the income inclusion provisions of
Section 409A(a)(1) of the Code do not apply to the Employee. The Agreement and
the Plan shall be administered and interpreted in a manner consistent with this
intent, and any provision that would cause the Agreement or the Plan to fail to
satisfy Section 409A of the Code shall have no force and effect until amended to
comply with Section 409A of the Code (which amendment may be retroactive to the
extent permitted by Section 409A of the Code and may be made by the Corporation
without the consent of the Employee). Notwithstanding the foregoing, no
particular tax result for the Employee with respect to any income recognized by
the Employee in connection with the Agreement is guaranteed, and the Employee
solely shall be responsible for any taxes, penalties or interest imposed on the
Employee in connection with the Agreement.

(b) Reference to Section 409A of the Code will also include any proposed,
temporary or final regulations, or any other guidance, promulgated with respect
to such Section by the U.S. Department of the Treasury or the Internal Revenue
Service.

14. Data Privacy; Electronic Delivery. By acceptance of the Award, the Employee
acknowledges and agrees that: (a) data, including the Employee’s personal data,
necessary to administer the Agreement may be exchanged among the Corporation and
its Subsidiaries and affiliates as necessary, and with any vendor engaged by the
Corporation to assist in the administration of equity awards; and (b) unless and
until revoked in writing by the Employee, information and materials in
connection with this Agreement or any awards under the Plan, including, but not
limited to, any prospectuses and plan document, may be provided by means of
electronic delivery (including by e-mail, by web site access and/or by
facsimile).

 

10



--------------------------------------------------------------------------------

15. Miscellaneous. These Terms and Conditions and the other portions of the
Agreement: (a) shall be binding upon and inure to the benefit of any successor
of the Corporation; (b) shall be governed by the laws of the State of Delaware
and any applicable laws of the United States; and (c) except as permitted under
Sections 3.2, 12 and 13.6 of the Plan and Section 13 of the Agreement, may not
be amended without the written consent of both the Corporation and the Employee.
The Agreement shall not in any way interfere with or limit the rights of the
Corporation or any Subsidiary to terminate the Employee’s employment or service
with the Corporation or any Subsidiary at any time, and no contract or right of
employment shall be implied by these Terms and Conditions and the Agreement of
which they form a part. For the purposes of these Terms and Conditions and the
Agreement, (i) employment by the Corporation or any Subsidiary or a successor to
the Corporation shall be considered employment by the Corporation, and
(ii) references to “termination of employment,” “cessation of employment,”
“ceases to be employed,” “ceases to be an Employee” or similar phrases shall
mean the last day actually worked (as determined by the Corporation), and shall
not include any notice period or any period of severance or separation pay or
pay continuation (whether required by law or custom or otherwise provided)
following the last day actually worked. If the Award is assumed or a new award
is substituted therefor in any corporate reorganization (including, but not
limited to, any transaction of the type referred to in Section 424(a) of the
Code), employment by such assuming or substituting corporation or by a parent
corporation or subsidiary thereof shall be considered for all purposes of the
Award to be employment by the Corporation.

 

11